Citation Nr: 1040907	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
November 13, 2009, and 10 percent thereafter for bilateral 
hearing loss.  

2.  Entitlement to an initial compensable evaluation for left eye 
exotropia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for both bilateral hearing loss and 
left eye exotropia, and assigned both disabilities noncompensable 
(0 percent) evaluations, effective November 27, 2000.  

In an April 2010 rating decision the RO increased the disability 
evaluation for the Veteran's service-connected bilateral hearing 
loss to 10 percent disabling, effective November 13, 2009.  The 
Veteran was advised of the above grants of increased ratings; 
however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In July 2008, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  A copy of the transcript is of 
record.  

In October 2010, the Board received additional evidence from the 
Veteran without the benefit of a waiver for RO consideration.  
See 38 C.F.R. § 20.1304.  This evidence consists of a personal 
statement, a copy of a VA hospital form for the year of 1953, and 
a partial copy of an August 2008 VA compensation and pension eye 
examination.  The Veteran's personal statement was both directed 
and addressed to the Board, and the Veteran indicated that the 
information in the statement along with the attachments was for 
the Board's consideration.  As such, the Board finds that the 
Veteran has waived any RO consideration of the material, and the 
Board can proceed to the merits of the Veteran's claim.  
Accordingly, the Board finds that the evidence received is not 
evidence for which a remand is required under 38 C.F.R. § 
20.1304(c).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  

2.  Prior to November 13, 2009, the Veteran's service-connected 
bilateral hearing loss is manifested by no more than level IV 
hearing in the right ear and level I in the left ear.  

3.  As of November 13, 2009, the Veteran's service-connected 
bilateral hearing loss is manifested by no more than level V 
hearing in the right ear and level II in the left ear.  

4.  The Veteran's service-connected left eye exotropia is 
manifested by a corrected visual acuity of 20/30.  


CONCLUSIONS OF LAW

1.  Prior to November 13, 2009, the criteria for an initial 
compensable evaluation for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 
(2010).

2.  As of November 13, 2009, the criteria for an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic 
Code 6100 (2010).

3.  The criteria for an initial compensable evaluation for left 
eye exotropia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.84, 
Diagnostic Codes 6079, 6099 (effective before December 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluations following the grants of service connection.  
In this case, the Veteran was provided a VCAA letter in March 
2001 which informed him of the evidence necessary to substantiate 
a claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from July 2000 to March 2009, and 
private treatment records dated February 1993 to December 2000.  
The Veteran was also provided VA examinations in connection with 
his claims.  The VA examiners reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  



II.  Decision  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were 
assigned following the grants of service connection for his 
disabilities.  This matter is therefore to be distinguished from 
one in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was of 
record from the date the filing of the claim on which service 
connection was granted (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the issuance 
of separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of time.  
Id.  Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing 
loss warrants a higher disability evaluation.  

The Rating Schedule, under Diagnostic Code 6100, provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I though XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2010).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2010).  The "unusual 
patterns of hearing impairment" include cases where the puretone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  
The United States Court of Appeals for Veterans Claims (Court) 
has noted that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Prior to November 13, 2009

Review of the record indicates that the Veteran has undergone 
three audiological evaluations since February 2004.  At the 
February 2004 hearing evaluation at his local VA outpatient 
treatment facility, puretone thresholds, in decibels, were as 
follow:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
--
65
LEFT
20
15
15
50
65

The Veteran had Maryland CNC test scores of 100 percent in both 
ears, and the VA audiologist diagnosed the Veteran with bilateral 
moderate to severe sensorineural hearing loss.  The Board notes 
that because there was no result reported for the right ear at 
the 3000 Hertz level, this evaluation will not be used in the 
analysis.  

The Veteran was afforded a VA audiological examination in 
November 2006.  Audiological testing performed showed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
65
LEFT
20
15
20
60
65
Average puretone thresholds were 52.5 decibels in the right ear 
and 40 decibels in the left ear.  The Veteran had Maryland CNC 
test scores of 92 percent in both ears.  The examiner diagnosed 
the Veteran with right ear moderately severe sensorineural 
hearing loss in the 2000 to 4000 Kilohertz and left ear 
moderately severe sensorineural hearing loss in the 3000 to 4000 
Kilohertz.  

The Veteran underwent a second VA examination in August 2008.  
Audiological testing performed during the evaluation showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
70
70
LEFT
25
25
25
55
70

Average puretone thresholds were 58.75 in the right ear and 43.75 
decibels in the left ear.  Speech recognition scores were 96 and 
94 percent, for the right and left ears, respectively.  The VA 
examiner diagnosed the Veteran with bilateral hearing loss.  

The Veteran's two completed audiological tests conducted since 
November 2006 show some fluctuations in the threshold levels.  
The audiological tests, however, do not indicate that the Veteran 
is entitled to an increased evaluation.  Based upon the results 
of the November 2006 audiological examination, from Table VI of 
38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear 
and a Roman numeral I is derived for the left ear.  Thus, neither 
is the "better ear."  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I.  Similarly, based upon the August 2008 results, a Roman 
numeral II is derived for the right ear and a Roman numeral I is 
derived for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable 
rows with the applicable columns.  The intersection point for 
these categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Thus, the evidence does not 
support a finding of a compensable evaluation, prior to November 
13, 2009.  
However, the right ear shows an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) for the August 2008 VA 
examination.  Applying Table VIa to the puretone threshold 
averages from the August 2008 VA examination, Level IV hearing 
loss is established in the right ear and because the left ear did 
not show an exceptional pattern of hearing impairment, a Level I 
is assigned from Table VI.  Under the 38 C.F.R. § 4.85, Table 
VII, these findings still warrant a 0 percent evaluation, and a 
higher disability evaluation is not warranted, prior to November 
13, 2009.  

The Board has considered the Veteran's statements and is aware of 
his complaints about not being able to hear well; however, it 
must be reiterated that disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluations produced test 
results which were invalid.  Nevertheless, the clinical findings 
establish that the preponderance of the evidence is against a 
compensable evaluation, prior to November 13, 2009, for the 
Veteran's bilateral hearing loss disability.  Therefore, the 
benefit-of-the-doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

As of November 13, 2009

In November 2009, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed during the 
evaluation showed the following pertinent puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
75
75
LEFT
25
25
25
60
75

Average puretone thresholds were 46.25 decibels in the right ear 
and 62.5 decibels in the left ear.  The Veteran had Maryland CNC 
test scores of 88 percent in the right ear and 84 percent in the 
left ear.  The VA audiologist diagnosed the Veteran with 
sensorineural bilateral hearing loss with normal to severe as the 
degree of loss.  

The Board notes that the claims file is void of any additional 
audiological evaluations as of November 13, 2009.  

Based upon the results from the November 2009 VA audiological 
examination, from Table VI of 38 C.F.R. § 4.85, a Roman Numeral 
III is derived for the right ear and a Roman Numeral II is 
derived for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row III with 
column II.  Therefore, the Board finds that the criteria for a 
higher evaluation in excess of 10 percent, as of November 13, 
2009, have not been met.  In fact, based upon the results stated 
above, a noncompensable evaluation is warranted, rather than a 10 
percent disability evaluation.  

The right ear shows an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(a) for the November 2009 VA examination.  
Applying Table VIa to the puretone threshold averages from the 
November 2009 VA examination, Level V hearing loss is established 
in the right ear and because the left ear did not show an 
exceptional pattern of hearing impairment, a Level II is assigned 
from Table VI.  Under the 38 C.F.R. § 4.85, Table VII, these 
findings still warrant a 10 percent evaluation, and a higher 
disability evaluation is not warranted, as of November 13, 2009.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  As the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating in excess of 10 percent for his service-connected 
bilateral hearing loss as of November 13, 2009, the benefit-of-
the-doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55.  



B.  Left Eye Exotropia

In an October 2008 personal statement, the Veteran stated that 
his service-connected left eye disability has caused blindness in 
the left eye and the inability to focus with his right eye.  He 
explained that he lacks depth perception, which affects his 
ability to drive, participate in sports, hunt, or perform other 
activities requiring depth perception.  The Veteran asserts that 
a compensable rating is warranted for his service-connected left 
eye exotropia, specifically a 40 percent disability rating.  

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  73 Fed. 
Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  
However, because the Veteran filed his claim prior to December 
10, 2008, the appeal will be considered under the old criteria.  
73 Fed. Reg. 66543 (Nov. 10, 2008).  

The Veteran is currently rated under Diagnostic Code 6099-6079 
for his service-connected left eye exotropia.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 
refers to an unlisted disability of the eye.  Where the schedule 
does not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a, Table V (2008).  

In this respect, a noncompensable rating is warranted for vision 
in both eyes that is correctable to 20/40.  A 10 percent 
disability rating is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is correctable 
to 20/40; (2) when vision in both eyes is correctable to 20/50; 
(3) when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in one 
eye is correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).  

Because neither service connection nor entitlement to 
compensation is in effect for the right eye, it is considered 
normal (which, in terms of central visual acuity means 20/40 
vision as shown at 38 C.F.R. § 4.84a, Table V) for rating 
purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service- connected 
disability may not be used in establishing the service-connected 
evaluation).  

Based upon the evidence of record, the Board finds a compensable 
rating is not warranted for the Veteran's service-connected left 
eye disability.  As previously noted, in order to obtain a 
compensable evaluation when the Veteran is neither blind nor has 
loss of use of one eye, the central visual acuity of the service-
connected left eye must be 20/50 or worse to warrant a 
compensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  However, such is not the case.  At an October 2003 
visit to a VA ophthalmology clinic, the Veteran's left eye vision 
with correction was reported as being 20/25+1.  At a November 
2006 VA examination, the VA examiner noted that the Veteran's 
left eye far vision with correction was 20/25.  In August 2008, 
the Veteran returned to his local VA ophthalmology clinic, and 
his left eye vision with correction was 20/30.  In August 2008, 
the Veteran was afforded a second VA examination, and the VA 
examiner reported the Veteran's best far vision with correction 
as 20/30-2 and his best near vision with correction as 20/30-1.  
Finally, at the third VA eye examination in January 2009, the 
Veteran's left eye far vision with correction was 20/30-2.  The 
VA examiner diagnosed the Veteran with left exotropia, but found 
no evidence of a blind left eye.  The Board finds that at no time 
throughout the pendency of the appeal, has the Veteran's left eye 
vision with correction been 20/50 to warrant a compensable 
rating.  Thus, entitlement to a compensable rating for the 
Veteran's service-connected left eye exotropia is not warranted.  
There is no contrary evidence of record suggesting that the 
Veteran's symptomatology associated with his service-connected 
left eye disability meets the criteria for a higher rating. Thus, 
the Board finds that the criteria for a compensable evaluation 
have not been met.

The Veteran is competent to report his symptoms, and the Board 
does not doubt the sincerity of the Veteran's belief that his 
service-connected disability has worsened and warrants a 
compensable rating.  However, the objective clinical findings do 
not support his assertions for the reasons stated above.  As the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his service-connected left eye 
exotropia, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.is warranted.  

Extraschedular Consideration 

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not required frequent 
hospitalizations due to his bilateral hearing loss or left eye 
exotropia.  Moreover, marked interference with employment has not 
been shown. In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration of 
an extraschedular rating was not prejudicial.  


ORDER

Entitlement to an initial compensable rating prior to November 
13, 2009, for bilateral hearing loss is denied.  

Entitlement to an initial evaluation in excess of 10 percent, as 
of November 13, 2009, for bilateral hearing loss is denied.  

Entitlement to an initial compensable evaluation for left eye 
exotropia is denied.  


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


